Cuma, per
Nott, J.
There are but two questions for April 1825. the consideration of the Court in this case.
Limitation too remote. W. T. takes a fee.
Parol evidence inadmissible to change the construction of a deed.
First, It is contended that the deed gave a life estate to the donee, with a limitation to the defendants.
Secondly, That the Chancellor erred in rejecting pa-rol evidence, to prove, the true intent and meaning of the deed as understood byall the parties concerned.
By the deed the property is given to “ William, Tyler and his heirs lawfully begotten in wedlock with Elizabeth Tyler formerly Elizabeth Young.” These words would limit the property, in perpetual succession, to the lineal descendants of the donee, which the law will not allow. The limitation is too remote and' therefore void, and' the estate became absolute in the first taker, William Tyler: And the gift being by deed, no parol evidence, could be admitted to give it a different operation from that appearing on the face of the instrument. The decree must therefore be supported.

Decree affirmed.